Title: To George Washington from Henry Laurens, 11 June 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir.
                        York Town [Pa.] 11th June 1778.
                    
                    Late last Night I was honored with Your Excellency’s favor of the 9th accompanied by Sir Henry Clinton’s application for a passport for Doctor Ferguson & Your Excellency’s reply—these I presented to Congress this Morning, & ’tis probable I shall receive from the House the necessary Commands to morrow—in the mean time I am ordered to transmit to Your Excellency an Act of Congress of the present date, directing an enquiry to be made into the conduct of the late Quarter Master general & other Officers in that department, which will be found within the present Inclosure. I have the honor to be With the greatest Esteem & Respect Sir Your Excellency’s Most obedient servant
                    
                        Henry Laurens, President of Congress.
                    
                